Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 sets forth that the material is dopamine based, while claim 14 sets forth materials that may not have the structure of dopamine contained therein.  Dopamine based materials must contain dopamine.  While the molecules norepinephrine and L-3,4-dihydroxyphenylalanine contain dopamine molecules that are further modified, tannin acid and 5,6-dihydroxy-1H-benzimidazole do not necessarily contain the dopamine molecule or modified dopamine molecules that are clearly dopamine based or contain the dopamine molecule.    On this basis the scope of claim 14 does not fall within the scope of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Allowable Subject Matter
Claims 1-10, 12, 16-17, 19, 23, 27 and 30-31 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The claims as set forth are allowable over the prior art.  The closest prior art is considered to be Pyun and Martin as is set forth in the previous rejection under USC 103.  The prior art taught the polymerization of dopamine on the particle surface, but does not teach the process as instantly set forth, wherein dopamine is polymerized after the alignment of the particles.  The prior art only teaches the crosslinking of the polymeric material, which is not a polymerization process, as polymerization is the addition of monomeric material such that the molecular weight is increased.  As this is the case, the scope of the prior art does not overlap with the claimed process nor does it obviate it.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/16/21, with respect to the 103 rejection of claim 1 et al have been fully considered and are persuasive.  The rejection of claim 1 et al has been withdrawn. Applicant’s arguments concerning the new amendments to claim 14 are noted, but are not convincing.  A dopamine based material must include dopamine.  The claim includes modifications of dopamines that retain the dopamine structure and other compositions, wherein the dopamine structure is not maintained.  It is not clear that the scope of claim 14 falls within that of the independent claim.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734